DETAILED ACTION
Introduction
This office action is in response to Applicant submission filed on 11/28/2018. Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in Fig. 3, reference characters "118" and "318" have both been used to designate Truthfulness Score.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 4 Line 6 – “wFilling” should be changed to “willing”
Appropriate correction is required.
Claim Objections
Claims 1, 9, 15, 19, and 20, and therefore claims 2-8, 10-14, and 16-18 which respectively depend from claims 1, 9 and 15, are objected to because of the following informalities:  
Claim 1 – Change “…after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system; …” to “…after training the machine learning system, feed the current negotiation data to the trained machine learning system to cause 
Claim 9 – Change “ …  after training the machine learning system, causing the trained machine learning system to generate a first truthfulness score by feeding current question/answer data to the trained machine learning system; …” to “ …  after training the machine learning system, feed current question/answer data to the trained machine learning system to cause 
Claim 15 – Change “ … after training the machine learning system, causing the trained machine learning system to generate the proposed terms for the current negotiation by feeding current negotiation data to the trained machine learning system; …” to “…after training the machine learning system, feed current negotiation data to the trained machine learning system to cause 
Claim 19 – Change “…after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system; …” to “…after training the machine learning system, feed the current negotiation data to the trained machine learning system to cause 
Claim 20 – Change “…after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system; …” to “…after training the machine learning system, feed the current negotiation data to the trained machine learning system to cause 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasadakis (US 2017/0287038 A1).

	Regarding Claim 1, Krasadakis teaches a method comprising: training a machine learning system to predict intent of a target party in a current negotiation (Krasadakis Paragraph 124 - Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein. Some or all of these will be used to handle the multiple inputs. For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc.); 
wherein the training involves feeding the machine learning system: negotiation data from prior negotiations between parties that did not include the target party; and outcome data for the prior negotiations (Krasadakis Paragraphs 61, 124 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208. This market intelligence and database cluster is shown to be part of the information that is learned/trained into the machine learning system to help the user.) 
after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system (Krasadakis Paragraph 4, Fig. 5 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.); 
wherein the current negotiation data includes data about interactions with the target party during the current negotiation (Krasadakis Paragraph 56 - The buyers 124 may create and submit buying plans for particular products that include any of the aforementioned buying parameters and elasticity. For example, a buying plan may include a detailed description of a product, budget information, buying or delivery time line, product specifications wanted by the purchaser 124 (e.g., 64 MB of random access memory), or any other buying parameter. These buying plans are communicated to the application server 202, which in turn creates AI buying negotiators 206 to locate and negotiate product offering deals for the buyer 124 by communicating with the similarly seller AI negotiators 208, which take into account the seller parameters and elasticity anonymously from the buyer 124 and the seller 174 perspectives. Current negotiation data is interpreted here in that the AI negotiators for both the buyer and seller take account to the parameters listed by the other party when negotiating the deal.); 
and determining terms to offer to the target party in the current negotiation based, at least in part, on the first intent score (Krasadakis Figs. 5 and 6. Article 622 for Fig 6 teaches submitting terms after considering the parameters and elasticity when compared to the others terms (intent score) for the Seller AI. Article 526 teaches that the bot considers the offer received after understanding the parameters and elasticity when compared to the others terms (intent score) for the Buyer AI. Also, Krasadakis Paragraph 4 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.).

	Regarding Claim 2, Krasadakis teaches all of the limitations of Claim 1. Krasadakis also teaches the method of Claim 1 wherein the current negotiation data includes first candidate terms, and the first intent score is for the first candidate terms (Krasadakis - The database cluster [which includes negotiation data] holds this for both the Seller and Buyer AI. The “demand analysis” for the Seller AI and the “assessment” for the Buyer AI that is further described shows the amalgamation of these features which are then stored in the database cluster.  For Seller, Paragraph 90 teaches that the seller AI negotiator 208 scans the marketplace to perform a “demand analysis” for the product from the market data (e.g., based on any one or combination of the product data 212, pricing data 214, trends and social data 216, supply-and-demand data 218, and industry news 220 in the database cluster 204) and predicts the market viability selling potential for specific products and alternatives thereof. For example, a seller 174 of vehicles may notice that the price of a particular sport utility vehicle (SUV) is decreasing due to increased gasoline prices; whereas, a more fuel-efficient model (e.g., electric, hybrid, etc.) of the same SUV may be selling much faster due to the uptick in gasoline prices. This fuel-efficient model may be identified as a high-demand product to be selling in the current environment by the seller AI negotiator 208. Along these same lines, sales patterns and trend data on specific products and categories of products may be loaded to aid in shaping the demand analysis picture, as shown at 608. For the Buyer AI, Paragraph 99 teaches that the buyer 124's explicit preferences from buying parameters in the buying plans are combined with market product information retrieved from the database cluster 204, as shown at 738. An assessment of the scanned product's price may then be obtained based on the competitive landscape and current, historic, and (possibly) prospective offers for the scanned product and its competitors. This assessment may then be presented to the buyer 124, as shown at 740. This enables the user to instantly get a solid answer on how good an offer is, according to his/her exact needs, preferences and priorities.).

	Regarding Claim 3, Krasadakis teaches all of the limitations of Claim 2. Krasadakis also teaches the method of Claim 2 wherein determining terms to offer includes: determining whether the first intent score satisfies certain criteria (Krasadakis Paragraph 4, Fig. 5 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.); 
responsive to determining that the first intent score does not satisfy the certain criteria, formulating second candidate terms (Krasadakis Paragraph 4, Fig. 5 - Multiple intent scores are produced when considering that the AI bot handles a "multi stage negotiation process". Figure 5 shows this as there is an option for "No" when looking at article 526 for the Buyer AI. Figure 6 teaches this when looking at the "Yes" option for article 624 on the Seller AI. The Yes/No option is the decision made by the AI bot after the first intent score fails to satisfy the criteria. The second candidate terms are interpreted to be the second application of article 506 in order to renegotiate for a certain product. If the product offer is still registered as a potential offer when given the elasticity of the user’s terms, the AI bot will attempt to renegotiate the product for a better/more lenient deal. In this interpretation, a third run through of the article would be considered the third candidate terms etc. For further explanation into Figure 5 – Krasadakis Paragraph 82 - FIG. 5 is a flow chart diagram that illustrates a work flow 500 for a buyer AI negotiator 206 to locate and process negotiation offers from seller AI negotiators 210. Initially, a buyer 124 defines buying plan parameters and associated elasticity thresholds by submitting a buying plan to an application server 202, as shown at 502. A buyer AI negotiator 206 is created by the application server 202 that seeks to find product offerings for the product specified in the buyer 124's buying plan from seller AI negotiators 210. The buyer AI negotiator 206 examines unprocessed offers for the designated product from seller AI negotiators 210, as indicated at 506. The buyer AI negotiator 206 initiates negotiation sessions on offers for the product with the seller AI negotiators 210 without any user intervention from the buyer 124, as shown at 508.); 
causing the trained machine learning system to generate a second intent score by feeding current negotiation data with the second candidate terms to the trained machine learning system (Krasadakis Paragraphs 82, 89, Figure 5 and 6 - Articles 506 -524 of Figure 5 for the Buyer AI details the process which the AI does the intent scoring for an offer. By going through the process again after a "No" answer for article 526, we can see a new intent score being formed for the Buyer AI. Conversely for the Seller AI, Article 620 is where the intent scoring is done for the seller AI and, since a "Yes" answer for article 624 triggers a reset to article 620, we can see a new intent score being formed for the Seller AI. As mentioned above, The Yes/No option is the decision made by the AI bot after the first intent score fails to satisfy the criteria. If the product offer is still registered as a potential offer when given the elasticity of the user’s terms, the AI bot will attempt to renegotiate the product for a better/more lenient deal. In this interpretation, a third run through of the articles would be considered the third candidate terms etc. For further explanation into Figure 5 – Krasadakis Paragraph 82 - FIG. 5 is a flow chart diagram that illustrates a work flow 500 for a buyer AI negotiator 206 to locate and process negotiation offers from seller AI negotiators 210. Initially, a buyer 124 defines buying plan parameters and associated elasticity thresholds by submitting a buying plan to an application server 202, as shown at 502. A buyer AI negotiator 206 is created by the application server 202 that seeks to find product offerings for the product specified in the buyer 124's buying plan from seller AI negotiators 210. The buyer AI negotiator 206 examines unprocessed offers for the designated product from seller AI negotiators 210, as indicated at 506. The buyer AI negotiator 206 initiates negotiation sessions on offers for the product with the seller AI negotiators 210 without any user intervention from the buyer 124, as shown at 508. For further explanation into Figure 6 – Krasadakis Paragraph 89 -  FIG. 6 is a flow chart diagram that illustrates a work flow 600 for a seller AI negotiator 208 to generate and negotiate product offers. Initially, a seller 174 creates and activates a seller AI negotiator 208 to offer a product, as shown at 602. A seller 174 may have multiple products or ranges of products to sell, and respective selling plans and corresponding seller AI negotiators 208 serving the seller 174's financial strategy. The seller AI negotiator 208 retrieves and loads product definition information (either from a product catalog, online source, manual entry by the seller 174, a combination thereof, or some other source), inventory stock-availability information, sales targets (e.g., quantity to sell in a sales timeframe), profitability margins, and seller parameter elasticity, as shown at 604.); 
determining whether the second intent score satisfies the certain criteria (Krasadakis Paragraphs 82, 89, Figure 5 and 6 - In Figure 5, a "Yes" answer is given when the offer matches the user criteria as seen as a response to Article 526 for the Buyer AI. In Figure 6, a "No" answer is given if the offer is not rejected as a response to article 624 for the Seller AI.); 
and responsive to determining that the second intent score satisfies the certain criteria, offering the target party the second candidate terms (Krasadakis, Paragraphs 82, 89, Figure 5 and 6 - In Figure 5, a "Yes" answer is given when the offer matches the user criteria as seen as a response to Article 526 for the Buyer AI. After this determination, if not better offer is given within a timeframe, the Buyer AI will notify the user and build a list of the top offers as seen in article 532. In Figure 6, a "No" answer is given if the offer is not rejected as a response to article 624 for the Seller AI. After this determination, the Seller AI will notify the user as seen in article 628 to see if the offer will be formally accepted by the user. The Yes/No option is the decision made by the AI bot after the first intent score fails to satisfy the criteria. If the product offer is still registered as a potential offer when given the elasticity of the user’s terms, the AI bot will attempt to renegotiate the product for a better/more lenient deal. In this interpretation, a third run through of the articles would be considered the third candidate terms etc. For further explanation into Figure 5 – Krasadakis Paragraph 82 - FIG. 5 is a flow chart diagram that illustrates a work flow 500 for a buyer AI negotiator 206 to locate and process negotiation offers from seller AI negotiators 210. Initially, a buyer 124 defines buying plan parameters and associated elasticity thresholds by submitting a buying plan to an application server 202, as shown at 502. A buyer AI negotiator 206 is created by the application server 202 that seeks to find product offerings for the product specified in the buyer 124's buying plan from seller AI negotiators 210. The buyer AI negotiator 206 examines unprocessed offers for the designated product from seller AI negotiators 210, as indicated at 506. The buyer AI negotiator 206 initiates negotiation sessions on offers for the product with the seller AI negotiators 210 without any user intervention from the buyer 124, as shown at 508. For further explanation into Figure 6 – Krasadakis Paragraph 89 -  FIG. 6 is a flow chart diagram that illustrates a work flow 600 for a seller AI negotiator 208 to generate and negotiate product offers. Initially, a seller 174 creates and activates a seller AI negotiator 208 to offer a product, as shown at 602. A seller 174 may have multiple products or ranges of products to sell, and respective selling plans and corresponding seller AI negotiators 208 serving the seller 174's financial strategy. The seller AI negotiator 208 retrieves and loads product definition information (either from a product catalog, online source, manual entry by the seller 174, a combination thereof, or some other source), inventory stock-availability information, sales targets (e.g., quantity to sell in a sales timeframe), profitability margins, and seller parameter elasticity, as shown at 604.).

	Regarding Claim 4, Krasadakis teaches all of the limitations of Claim 3. Krasadakis also teaches that the method of Claim 3 wherein the certain criteria includes that a corresponding confidence score produced by the trained machine learning system exceeds a particular threshold (Krasadakis Figure 5 and 6 - In Figure 5, a "Yes" answer is given when the offer matches the user criteria as seen as a response to Article 526 for the Buyer AI. In Figure 6, a "No" answer is given if the offer is not rejected as a response to article 624 for the Seller AI. Krasadakis Paragraph 4 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.).

	Regarding Claim 8, Krasadakis teaches all the limitations of Claim 1. Krasadakis also teaches the method of Claim 1 wherein the current negotiation data fed to the machine learning system includes information derived from two or more of: a text-based chat conversation with the target party; one or more email messages from the target party; a texting conversation with the target party; a video chat with the target party; a phone conversation with the target party; and video captured during a live conversation with the target party (Krasadakis Paragraphs 4, 70 - Negotiated offers may be presented on a web page, through text or e-mail messages, via mobile or desktop apps, virtual reality, augmented reality, or holographic applications, on public display devices 100 (e.g., kiosks, billboards, etc.) at which the buyers 124 are recognized, or the like. In some examples the presentation of an offer may be triggered by or associated with the exact location of the user. Negotiated offers are interpreted as offers that are sent to the other party. These offers are stored in the current negotiation data portion of the database cluster to understand the response of the other party in accepting or denying the negotiated offer and work towards a solution if it is rejected. ).

	Regarding Claim 15, Krasadakis teaches a method comprising: training a machine learning system to generate proposed terms for in a current negotiation (Krasadakis Paragraphs 124 - Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein. Some or all of these will be used to handle the multiple inputs. For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc.); 
wherein the training involves feeding the machine learning system: negotiation data from prior negotiations between parties that did not include the target party (Krasadakis Paragraphs 61, 124 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208.); 
terms established in the prior negotiations; and outcome data for the prior negotiations (Krasadakis Paragraph 61 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208.); 
after training the machine learning system, causing the trained machine learning system to generate the proposed terms for the current negotiation by feeding current negotiation data to the trained machine learning system (Krasadakis Paragraphs 4, 55 - Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle). In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, or both as the user profile data 222, and this stored user profile data 222 may be exposed to buyer AI negotiators 206 and/or seller AI negotiators 208 to enhance product negotiations. This is really important in order to generate the terms seen in Figures 5 and 6 for both the Buyer AI and the Seller AI respectively.); 
wherein the current negotiation data includes data about interactions with the target party during the current negotiation (Krasadakis Paragraphs 4, 55, 61 - Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle). In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, or both as the user profile data 222, and this stored user profile data 222 may be exposed to buyer AI negotiators 206 and/or seller AI negotiators 208 to enhance product negotiations.).

	Regarding Claim 19, Krasadakis teaches a method comprising: training a machine learning system to predict intent of a target party in a current negotiation (Krasadakis Paragraphs 29, 30, 124 - Instead, using the examples disclosed herein, users anonymously communicate to the market their purchasing intentions, and thus products may be discovered quickly through access to various AI seller agents, and the best purchase parameters may be secured through automatic AI agents that search and negotiate on behalf of the buyers. Similarly, sellers may set product selling campaigns that automatically locate, negotiate with, and secure potential product buyers, having explicitly stated their intention to buy what the sellers are trying to sell, without having to test standard predictive campaigns through conventional selling channels.); wherein the training involves feeding the machine learning system: 
negotiation data from prior negotiations between parties that did not include the target party; and outcome data for the prior negotiations (Krasadakis Paragraphs 61, 124 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208.) 
after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system (Krasadakis Paragraphs 4, 124 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.); 
wherein the current negotiation data includes data about interactions with the target party during the current negotiation (Krasadakis Paragraphs 4, 55, 61 - Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle). In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, or both as the user profile data 222, and this stored user profile data 222 may be exposed to buyer AI negotiators 206 and/or seller AI negotiators 208 to enhance product negotiations.); and 
determining terms to offer to the target party in the current negotiation based, at least in part, on the first intent score (Krasadakis, Paragraphs 82, 89, Fig 5 and 6. Article 622 for Fig 6 teaches submitting terms after considering the parameters and elasticity when compared to the others terms (intent score) for the Seller AI. Article 526 teaches that the bot considers the offer received after understanding the parameters and elasticity when compared to the others terms (intent score) for the Buyer AI.).

	Regarding Claim 20, Krasadakis teaches one or more non-transitory computer-readable media storing instructions which, when executed by one or more computing devices (Krasadakis Paragraph 120 - Exemplary computer readable media include flash memory drives, digital versatile discs (DVDs), compact discs (CDs), floppy disks, and tape cassettes. By way of example and not limitation, computer readable media comprise computer storage media and communication media. Computer storage media include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage media are tangible and mutually exclusive to communication media. Computer storage media are implemented in hardware and exclude carrier waves and propagated signals. Exemplary computer storage media include hard disks, flash drives, and other solid-state memory. Communication media embody data in a signal, such as a carrier wave or other transport mechanism, and include any information delivery media. Computer storage media and communication media are mutually exclusive.), 
cause: training a machine learning system to predict intent of a target party in a current negotiation (Krasadakis Paragraphs 29, 30, 124 - Instead, using the examples disclosed herein, users anonymously communicate to the market their purchasing intentions, and thus products may be discovered quickly through access to various AI seller agents, and the best purchase parameters may be secured through automatic AI agents that search and negotiate on behalf of the buyers. Similarly, sellers may set product selling campaigns that automatically locate, negotiate with, and secure potential product buyers, having explicitly stated their intention to buy what the sellers are trying to sell, without having to test standard predictive campaigns through conventional selling channels.); wherein the training involves feeding the machine learning system: 
negotiation data from prior negotiations between parties that did not include the target party; and outcome data for the prior negotiations (Krasadakis Paragraphs 61, 124 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208.); 
after training the machine learning system, causing the trained machine learning system to generate a first intent score by feeding current negotiation data to the trained machine learning system (Krasadakis Paragraph 4 - A buyer may specify particular buying parameters and corresponding buying-parameter elasticity that are used to create and manage a buyer AI negotiation agent on a server. The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer. Similarly, product sellers may create seller AI negotiation agents that manage selling campaigns in a manner that is bound by selling parameters and associated seller elasticity thresholds. The seller AI negotiation agent is aware of and using the overall goals and objectives set by the seller, product catalogue and stock information, pricing elasticity and priorities, as set by the seller. The buyer AI negotiators locate seller AI negotiators, and vice versa and may join a multi-stage negotiation process possibly leading to a pre-agreement to be reviewed by the buyer or a final agreement leading to a commercial transaction. The multi-stage negotiation process involves autonomous communication, back and forth between the Seller AI Agent and the Buyer AI agent aiming in an improved deal—the negotiated offer terms—that may be presented to the respective buyers and sellers for acceptance. Intent Score is seen as a method for the negotiation bot to figure out whether the user would agree with the deal on hand. Krasadakis teaches this by creating a window of acceptable terms using what they call parameters and elasticity to create a score on whether the deal is acceptable. The idea of a score being used to rank deals is shown in Figure 5 at article 530 where the AI bot is seen to compare multiple offers to make a further decision.); wherein the current negotiation data includes data about interactions with the target party during the current negotiation (Krasadakis Paragraph 55 - Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle). In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, or both as the user profile data 222, and this stored user profile data 222 may be exposed to buyer AI negotiators 206 and/or seller AI negotiators 208 to enhance product negotiations.); and determining terms to offer to the target party in the current negotiation based, at least in part, on the first intent score (Krasadakis Fig 5 and 6. Article 622 for Fig 6 teaches submitting terms after considering the parameters and elasticity when compared to the others terms (intent score) for the Seller AI. Article 526 teaches that the bot considers the offer received after understanding the parameters and elasticity when compared to the others terms (intent score) for the Buyer AI.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2017/0287038 A1) in view of Hazan (US 2017/0213190 A1).

	Regarding Claim 5, Krasadakis teaches all of the limitations of Claim 1, including the negotiation data from prior negotiations, and the current negotiation data, but fails to teach  include at least one of: a party's tone of voice, a party's choice of words, the frequency that a party uses certain words, a party's voice modulation, a party's time of picking or making a call, where a party is calling from, who a party is calling with, length of pauses before a party answers questions, whether a party circumvents a question, types of words used by a party, or amount of time or rings until a party answers a call. Hazan teaches these limitations (Hazan Paragraph 145 -  Fluidity—Fluidity includes: a) The verbal content of the user's response is measured for pauses in speech, and/or repetition of words or non-word sounds; b) The previously defined response time, answer length, answer duration and/or speech pace are compared in relation to other candidates. Fluidity, may, for example, make use of an API (application programming interface), which can assess verbal fluidity. The system 100′, via the scoring module 214d assigns a score to this verbal fluidity. Hazan teaches the limitations of frequency that a party uses certain words and the length of pauses before a party answers questions.).
	Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 136 The Vocal Analysis (Intonation) Engine 214 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee), via the audio portion of the interview, as stored in audio files, and provide a score for the vocal analysis. The Fluidity component is listed in this Engine. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.  

	Regarding Claim 6, Krasadakis teaches all of the limitations of Claim 1 including wherein the current negotiation data fed to the machine learning system, but fails to teach includes information about video captured during the current negotiation. Hazan teaches these limitations (Hazan Paragraph 4 - recording the subject in both audio and video in responding to the statement; analyzing the audio and video for at least one characteristic of the subject; and, providing an evaluation of the subject based on the analysis of the at least one characteristic.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 103, nonverbal cues are important in learning what the opposite side of the negotiation may be thinking. The non-verbal analysis engine 212 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee). This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.

Regarding Claim 7, Krasadakis and Hazan teach all of the limitations of Claim 6. Hazan also teaches the method of Claim 6 wherein the information about video captured includes at least one of: the target party's facial expressions, how many times the target party nods their head, the target party's attentiveness, where the target party focusses their eyes (Hazan Paragraph 115 - A module 212a for analyzing Eye Gaze is within the engine 212. Eye Gaze or Eye Contact is a form of nonverbal communication that can convey information about any of the below parameters (non-exhaustive list). Through images received from the camera 122a of the computer 122 of the user (e.g., interviewee), the engine 212 predicts a user's eye gaze (eye sight directions) based on an eye object detection mechanism of the system, or an API 212x, such as. e.g. Camgaze.js). Eye gaze data is based on a pair of two-dimensional vectors that represent the direction of each of the candidate's eyes. This paragraph teaches the limitation of where the target party focusses their eyes and their attentiveness.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraphs 115, a list of parameters that the eye gaze may be able to assess: authenticity (truthfulness), and focus or distraction. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.

Regarding Claim 9, Krasadakis teaches wherein the training involves feeding the machine learning system: question/answer data from prior negotiations between parties that did not include the target party (Krasadakis Paragraphs, 61, 124 - Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein. Some or all of these will be used to handle the multiple inputs. For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc. This teaches that the machine learning system needs to learn by getting fed the information/data listed above. Krasadakis Paragraphs 61, 124 - The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers. Database cluster 204 may host, capture, provide access to various information from outside sources that are provided either directly or are gleaned from online sources. For example, product data 212 may indicate different product instances, competitive products, similar products, similarity metadata, specifications, descriptions, and the like. Pricing data 214 may indicate the various current, historic, and/or future prices of products, transcending across various markets and retailers. Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like. Supply and demand data 218 may indicate various demand statistics (e.g., number of buyers 124, buyer AI negotiators 206, sellers 174, or seller AI negotiators 208 currently in the market), order estimates of various sellers 174, sales information of the various sellers 174, and the like. Industry news 220 may include product announcements, releases, recalls, or other news from the products' manufacturers. The illustrated information sources in the database cluster 204 is expandable and may include additional or alternative information about the products being negotiated between the buyer AI negotiator 206 and the seller AI negotiator 208.); and 
wherein the current question/answer data includes data about answers given by the target party in a current conversation associated with the current negotiation (Krasadakis Paragraphs, 4, 55, 61, 96 - Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle). In some example, offer and accepted deal terms between the buyers 124 and the sellers 174 are stored in relation to the buyers 124, sellers 174, or both as the user profile data 222, and this stored user profile data 222 may be exposed to buyer AI negotiators 206 and/or seller AI negotiators 208 to enhance product negotiations. The information about negotiated offers, general offers, and finalized terms are interpreted to include the negotiation information that would fall under this data [the QA portion of the negotiated offers]. Krasadakis Paragraph 96 follows this interpretation by classifying the term “additional input” - The client device then determines whether the product has been identified, as shown at decision box 714. If not, the client device prepares a message asking the buyer 124 for additional input about the scanned product, as shown at 716. Received additional input from the buyer 124 about the scanned product is then evaluated to determine whether the additional input validly identifies the product, as shown at decision box 718. If not, the client device 100 quits. If so, however, work flow 700 repeats steps 712 and 714 to determine whether the product may be identified. If so, either based on the originally pulled product information or the subsequently supplied product information, a definition of the product may be loaded, as shown at 720. The additional input is also in a QA format where the AI asks the other party for help in clarifying parts for the negotiation of the product.); 
but fails to teach a method comprising: training a machine learning system to predict truthfulness of a target party in a current negotiation; data indicating whether the answers were true;  after training the machine learning system, causing the trained machine learning system to generate a first truthfulness score by feeding current question/answer data to the trained machine learning system; and determining a next question to ask the target party in the current conversation based, at least in part, on the first truthfulness score. 
Hazan teaches a method comprising: training a machine learning system to predict truthfulness of a target party in a current negotiation (Hazan Paragraph 175 - The machine learning system is a neural network with visible unit layers, where features are fed into one or more hidden/internal unit layers, and output unit layers. The neuron units are connected to each other with a defined set of probabilities (activation probabilities). During the learning process, these probabilities adjust themselves so that incoming features may be able to produce predictions closer to the labels/scores at the upper (output) layer. The system 330 uses the backpropagation algorithm to train the system, but is not limited to this methodology alone. This teaches the training of the machine learning system. Hazan Paragraph 115 -A list of parameters that the eye gaze may be able to assess: authenticity (truthfulness), and focus or distraction. Also Hazan Paragraph 138 - Vocal Stress-Module 214b. The he sonic characteristics of the user's voice are analyzed to assess the veracity and authenticity of the spoken content, e.g. truth. This may for example be analyzed via an API 214x, which can assess vocal stress. The combination of vocal stress and eye gaze helps the AI bot predict truthfulness of the other party.). Information about the truthfulness and authenticity of the other party would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.
Hazan also teaches data indicating whether the answers were true (Hazan Paragraph 116, 117, and 118 - Scoring for the eye gaze analysis depends on one or more of the following: [0117] a) The “gaze bias value”: the value and/or measurement of the amplitude of the gaze vectors). Note, this measurement may be based on a variation of modifiable mathematical formulas, in order to best calculate the value of the eye gaze. [0118] b) Any particular threshold (which has been defined in the system) on which the amount of time the gaze bias value may be above. Otherwise stated, the eye gaze measurement system monitors the amount of time in which a candidate gazes at a particular direction, or changes gaze directions for example (downwards; upwards). Also Hazan Paragraph 138 - The engine 214 assigns a score to this vocal stress, via the scoring module 214d. These combined scored for vocal stress and eye gaze help the AI bot understand how true the answers given were. The combination of vocal stress and eye gaze helps the AI bot predict truthfulness of the other party.). Information about the truthfulness of the specific answers would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.
Hazan also teaches that after training the machine learning system, causing the trained machine learning system to generate a first truthfulness score by feeding current question/answer data to the trained machine learning system (Hazan Paragraphs 65, 116-118, 138, 175 - The verbal analysis engine 210 functions, for example, to analyze and interpret all human verbal input provided by the user (e.g., interviewee) (via speech to text), and rates that input respectively, to provide a performance score for the user for the verbal analysis portion of the interview. The verbal analysis engine analyzes a varied list of important verbal metrics that are utilized to determine the verbal analysis score (of the total interview score). If desired, the verbal analysis score may be used solely as the overall interview score. Alternatively, in cases where the user (interviewee) suffers from impaired speaking or hearing disabilities, the score from the verbal analysis engine 210 may be disregarded altogether, with the score determined from non-verbal parameters. Also, the score from the verbal analysis engine 210 may be weighted, when combined with scores from one or more of the other engines 212, 214. For example, this weighting may occur when key factors of one specific parameter is preferred over another. The verbal analysis engine feeds the question/answer data into the machine learning system. Hazan Paragraph 116, 117, and 118 - Scoring for the eye gaze analysis depends on one or more of the following: [0117] a) The “gaze bias value”: the value and/or measurement of the amplitude of the gaze vectors). Note, this measurement may be based on a variation of modifiable mathematical formulas, in order to best calculate the value of the eye gaze. [0118] b) Any particular threshold (which has been defined in the system) on which the amount of time the gaze bias value may be above. Otherwise stated, the eye gaze measurement system monitors the amount of time in which a candidate gazes at a particular direction, or changes gaze directions for example (downwards; upwards). Also Hazan Paragraph 138 - The engine 214 assigns a score to this vocal stress, via the scoring module 214d. These combined scored for vocal stress and eye gaze help the AI bot understand how true the answers given were. The factors in these paragraphs help generate a truthfulness score when analyzing the answers given with the non-verbal components of vocal stress and eye gaze.). Information about a truthfulness ranking would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user. The AI would be able to infer which may be a better deal for the user when they consider which party they are negotiating with is more truthful then the other.
Hazan also teaches determining a next question to ask the target party in the current conversation based, at least in part, on the first truthfulness score (Hazan  Paragraph 71 - In order to establish the model, it was assumed that different jobs requires different diagnosis processes. This means that instead of creating just one diagnostic tool and alternating its criteria and predictions according to each profession, a custom diagnosis is created for each profession. That is according to an elaborated job analysis procedure that produces the prediction criteria according to the specific job. Later, the criteria are translated into a specific set of questions and tasks. Also, for each job, a specific method for evaluating the given answer is developed. Furthermore, analysis using a variety of data analysis tools is made. For example, on data driven from the question, an intonation, eye gaze, facial expression and expressiveness analysis is made (by the non-verbal engine 212). In order to produce additional data then that driven from the semantic analysis of the answer itself. A kind of data that can't be produce and coded by a human estimator. In addition, the information gathered can be compared in a relative manner between all the candidates, a comparison that a human estimator cannot make, without neglecting and biasing substantial amounts of important information. This paragraph shows that data, including eye gaze and semantics, is used when considering the next question.). The truthfulness score of the other party would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user by considering different possible threads of questioning the other party based on how truthful their answers are. Pointed questions based on the truthfulness of the other party can help the bot draw out suspicious behavior, allowing for it to work towards a better deal for the user.
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better.

Regarding Claim 10, Krasadakis and Hazan teach all of the limitations of Claim 9. Hazan also teaches the method of Claim 9 wherein determining a next question to ask comprises: feeding the truthfulness score into an automated question prompter (Hazan  Paragraph 71 - In order to establish the model, it was assumed that different jobs requires different diagnosis processes. This means that instead of creating just one diagnostic tool and alternating its criteria and predictions according to each profession, a custom diagnosis is created for each profession. That is according to an elaborated job analysis procedure that produces the prediction criteria according to the specific job. Later, the criteria are translated into a specific set of questions and tasks. Also, for each job, a specific method for evaluating the given answer is developed. Furthermore, analysis using a variety of data analysis tools is made. For example, on data driven from the question, an intonation, eye gaze, facial expression and expressiveness analysis is made (by the non-verbal engine 212). In order to produce additional data then that driven from the semantic analysis of the answer itself. A kind of data that can't be produce and coded by a human estimator. In addition, the information gathered can be compared in a relative manner between all the candidates, a comparison that a human estimator cannot make, without neglecting and biasing substantial amounts of important information. This paragraph shows that data, including eye gaze and semantics, is used when considering the next question.); 
and causing the automated question prompter to select one or more next questions based, at least in part, on the first truthfulness score (Hazan  Paragraphs 48, 71 - In order to establish the model, it was assumed that different jobs requires different diagnosis processes. This means that instead of creating just one diagnostic tool and alternating its criteria and predictions according to each profession, a custom diagnosis is created for each profession. That is according to an elaborated job analysis procedure that produces the prediction criteria according to the specific job. Later, the criteria are translated into a specific set of questions and tasks. Also, for each job, a specific method for evaluating the given answer is developed. Furthermore, analysis using a variety of data analysis tools is made. For example, on data driven from the question, an intonation, eye gaze, facial expression and expressiveness analysis is made (by the non-verbal engine 212). In order to produce additional data then that driven from the semantic analysis of the answer itself. A kind of data that can't be produce and coded by a human estimator. In addition, the information gathered can be compared in a relative manner between all the candidates, a comparison that a human estimator cannot make, without neglecting and biasing substantial amounts of important information. This paragraph shows that data, including eye gaze and semantics, is used when considering the next question. As seen in Hazan Paragraph 48 - The present invention utilizes the technology of NLP (Natural Language Processing), speech recognition, semantic analysis, and the science and technology of spatial (non-verbal) human bio-metric analysis, to perform an interview of an interviewee and provide a performance analysis and score for that interviewee based on numerous characteristics of the interviewee from the interview. The invention provides an automated interactive communication system, method, and software application, by which any individual may be able to converse, interact, and conduct a dialogue with a number of pre-set video recordings using an individual's vocal speech as one of its main input sources, and having the system output intelligently timed, synchronized, and programmed natural human-like responses via audio video recordings, in relation to the contextual input provided by the individual and as analyzed by the system. This interactive communication system is interpreted as the automated question prompter.); 
and generating a prompt, by the automated question prompter, to a human involved in the current conversation with the target party (Hazan Paragraph 48 - The present invention utilizes the technology of NLP (Natural Language Processing), speech recognition, semantic analysis, and the science and technology of spatial (non-verbal) human bio-metric analysis, to perform an interview of an interviewee and provide a performance analysis and score for that interviewee based on numerous characteristics of the interviewee from the interview. The invention provides an automated interactive communication system, method, and software application, by which any individual may be able to converse, interact, and conduct a dialogue with a number of pre-set video recordings using an individual's vocal speech as one of its main input sources, and having the system output intelligently timed, synchronized, and programmed natural human-like responses via audio video recordings, in relation to the contextual input provided by the individual and as analyzed by the system.); 
wherein the prompt includes the one or more next questions (Hazan Paragraph 16 - Other embodiments of the invention are directed to a method for interviewing a subject. The method comprises: obtaining a plurality of prerecorded questions for presentation to an interview subject over a device linked to a communications network in an integrated audio and video format; presenting a first question from the plurality of prerecorded questions to the subject via the device; analyzing at least the audio received from the subject via the device over the communications network, for the end of the answer to the first question; and, based on the analysis, performing at least one of: presenting a subsequent question from the remaining plurality of prerecorded questions, or terminating the presenting of the prerecorded questions. Having a plurality of prerecorded questions is interpreted as having one or more next questions.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. This kind of information utilizing truthfulness would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.

Regarding Claim 11, Krasadakis and Hazan teach the limitations of Claim 9. Hazan also teaches the method of Claim 9 wherein the question/answer data from prior negotiations, and the current question/answer data, include at least one of: a party's tone of voice, a party's choice of words, the frequency that a party uses certain words, a party's voice modulation, a party's time of picking or making a call, where a party is calling from, who a party is calling with, length of pauses before a party answers questions, whether a party circumvents a question, types of words used by a party, or amount of time or rings until a party answers a call (Hazan Paragraph 145 -  Fluidity—Fluidity includes: a) The verbal content of the user's response is measured for pauses in speech, and/or repetition of words or non-word sounds; b) The previously defined response time, answer length, answer duration and/or speech pace are compared in relation to other candidates. Fluidity, may, for example, make use of an API (application programming interface), which can assess verbal fluidity. The system 100′, via the scoring module 214d assigns a score to this verbal fluidity. Hazan teaches the limitations of frequency that a party uses certain words and the length of pauses before a party answers questions.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 136 The Vocal Analysis (Intonation) Engine 214 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee), via the audio portion of the interview, as stored in audio files, and provide a score for the vocal analysis. The Fluidity component is listed in this Engine. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.  

Regarding Claim 12, Krasadakis and Hazan teach all of the limitations of Claim 9 including wherein the current question/answer data fed to the machine learning system. Hazan also teaches includes information about video captured during the current negotiation (Hazan Paragraph 4 - recording the subject in both audio and video in responding to the statement; analyzing the audio and video for at least one characteristic of the subject; and, providing an evaluation of the subject based on the analysis of the at least one characteristic.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 103, nonverbal cues are important in learning what the opposite side of the negotiation may be thinking. The non-verbal analysis engine 212 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee). This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.

Regarding Claim 13, Krasadakis and Hazan teach all the limitations of Claim 12. Hazan also teaches the method of Claim 12 wherein the information about video captured includes at least one of: the target party's facial expressions, how many times the target party nods their head, the target party's attentiveness, where the target party focusses their eyes (Hazan Paragraph 115 - A module 212a for analyzing Eye Gaze is within the engine 212. Eye Gaze or Eye Contact is a form of nonverbal communication that can convey information about any of the below parameters (non-exhaustive list). Through images received from the camera 122a of the computer 122 of the user (e.g., interviewee), the engine 212 predicts a user's eye gaze (eye sight directions) based on an eye object detection mechanism of the system, or an API 212x, such as. e.g. Camgaze.js). Eye gaze data is based on a pair of two-dimensional vectors that represent the direction of each of the candidate's eyes. This paragraph teaches the limitation of where the target party focusses their eyes and their attentiveness.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraphs 115, a list of parameters that the eye gaze may be able to assess: authenticity (truthfulness), and focus or distraction. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.

Regarding Claim 14, Krasadakis and Hazan teach all the limitations of Claim 9. Hazan also teaches the method of Claim 9 wherein: the trained machine learning system generates a first confidence score for the first truthfulness score (Hazan Paragraph 48 - The present invention utilizes the technology of NLP (Natural Language Processing), speech recognition, semantic analysis, and the science and technology of spatial (non-verbal) human bio-metric analysis, to perform an interview of an interviewee and provide a performance analysis and score for that interviewee based on numerous characteristics of the interviewee from the interview. The invention provides an automated interactive communication system, method, and software application, by which any individual may be able to converse, interact, and conduct a dialogue with a number of pre-set video recordings using an individual's vocal speech as one of its main input sources, and having the system output intelligently timed, synchronized, and programmed natural human-like responses via audio video recordings, in relation to the contextual input provided by the individual and as analyzed by the system. The score for the interview could be considered the confidence score based on the truthfulness score given the analysis of the eye gaze and the vocal stress score.); and 
determining the next question to ask is also based on the first confidence score (Hazan Paragraph 71 - In order to establish the model, it was assumed that different jobs requires different diagnosis processes. This means that instead of creating just one diagnostic tool and alternating its criteria and predictions according to each profession, a custom diagnosis is created for each profession. That is according to an elaborated job analysis procedure that produces the prediction criteria according to the specific job. Later, the criteria is translated into a specific set of questions and tasks. Also, for each job, a specific method for evaluating the given answer is developed. Furthermore, analysis using a variety of data analysis tools is made. For example, on data driven from the question, an intonation, eye gaze, facial expression and expressiveness analysis is made (by the non-verbal engine 212). In order to produce additional data then that driven from the semantic analysis of the answer itself. A kind of data that can't be produce and coded by a human estimator. In addition, the information gathered can be compared in a relative manner between all the candidates, a comparison that a human estimator cannot make, without neglecting and biasing substantial amounts of important information. This paragraph shows that data, including eye gaze and semantics, is used when considering the next question.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. The truthfulness score of the other party would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user by considering different possible threads of questioning the other party based on how truthful their answers are. Pointed questions based on the truthfulness of the other party can help the bot draw out suspicious behavior, allowing for it to work towards a better deal for the user.

Regarding Claim 16, Krasadakis teaches all of the limitations of Claim 15, including the negotiation data from prior negotiations, and current negotiation data, but fails to teach include at least one of: a party's tone of voice, a party's choice of words, the frequency that a party uses certain words, a party's voice modulation, a party's time of picking or making a call, where a party is calling from, who a party is calling with, length of pauses before a party answers questions, whether a party circumvents a question, types of words used by a party, or amount of time or rings until a party answers a call. Hazan teaches this limitation (Hazan Paragraph 145 -  Fluidity—Fluidity includes: a) The verbal content of the user's response is measured for pauses in speech, and/or repetition of words or non-word sounds; b) The previously defined response time, answer length, answer duration and/or speech pace are compared in relation to other candidates. Fluidity, may, for example, make use of an API (application programming interface), which can assess verbal fluidity. The system 100′, via the scoring module 214d assigns a score to this verbal fluidity. Hazan teaches the limitations of frequency that a party uses certain words and the length of pauses before a party answers questions.).
	Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 136 The Vocal Analysis (Intonation) Engine 214 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee), via the audio portion of the interview, as stored in audio files, and provide a score for the vocal analysis. The Fluidity component is listed in this Engine. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.  

	Regarding Claim 17, Krasadakis teaches all of the limitations of Claim 15 including wherein the current negotiation data fed to the machine learning system, but fails to teach includes information about video captured during the current negotiation. Hazan teaches this limitation (Hazan Paragraph 4 - recording the subject in both audio and video in responding to the statement; analyzing the audio and video for at least one characteristic of the subject; and, providing an evaluation of the subject based on the analysis of the at least one characteristic.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraph 103, nonverbal cues are important in learning what the opposite side of the negotiation may be thinking. The non-verbal analysis engine 212 functions to analyze various traits, mannerisms, and behaviors of the user (e.g., interviewee). This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the parameters and elasticity they are working with to reach a deal.

Regarding Claim 18, Krasadakis and Hazan teach all of the limitations of Claim 17. Hazan also teaches the method of Claim 17 wherein the information about video captured includes at least one of: the target party's facial expressions, how many times the target party nods their head, the target party's attentiveness, where the target party focusses their eyes (Hazan Paragraph 115 - A module 212a for analyzing Eye Gaze is within the engine 212. Eye Gaze or Eye Contact is a form of nonverbal communication that can convey information about any of the below parameters (non-exhaustive list). Through images received from the camera 122a of the computer 122 of the user (e.g., interviewee), the engine 212 predicts a user's eye gaze (eye sight directions) based on an eye object detection mechanism of the system, or an API 212x, such as. e.g. Camgaze.js). Eye gaze data is based on a pair of two-dimensional vectors that represent the direction of each of the candidate's eyes. This paragraph teaches the limitation of where the target party focusses their eyes and their attentiveness.).
Krasadakis and Hazan are both considered to be analogous to the claimed invention because both relate to interpreting user  or party intent to engage in understanding the parties to accomplish complex tasks. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krasadakis on how to effectively negotiate a deal for either a buyer or a seller based on Hazan to improve on understanding the other party intent and authenticity better. As seen in Hazan Paragraphs 115, a list of parameters that the eye gaze may be able to assess: authenticity (truthfulness), and focus or distraction. This kind of information would be valuable to include in the User Profile Data that is shown in Krasadakis Figure 2 and further explained in Krasadakis Paragraph 55, as it would help the Seller or Buyer AI bot understand more about the side that they are negotiating with to reach a deal better for the user.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bezar (US 2012/0262296 A1), Griffeth et al. (US 5504837 A), Preist et al. (US 2004/0088264 A1), Hecht et al. (US 9846844 B2), NPL - A. Elfatatry and P. Layzell, "Software as a service: a negotiation perspective," Proceedings 26th Annual International Computer Software and Applications, 2002, pp. 501-506, doi: 10.1109/CMPSAC.2002.1045054. (Year: 2002), and NPL - K. Hashmi, E. Najmi, Z. Malik and A. Rezgui, "A Framework for Automated Service Negotiation," 2013 IEEE 6th International Conference on Service-Oriented Computing and Applications, 2013, pp. 233-240, doi: 10.1109/SOCA.2013.27. (Year: 2013).
Bezar (US 2012/0262296 A1) discloses an invention that features “a speaker intent analysis system and method for validating the truthfulness and intent of a plurality of participants' responses to questions” (Bezar – Abstract).
Griffeth et al. (US 5504837 A) discloses an invention that features “agents representing corresponding entities in the telecommunications network (10) negotiate over the type of communication sessions in which the corresponding entities want to be involved. The negotiation process involves the exchange of proposals by agents. A proposal comprises one or more planned actions which can be taken in the network (10). One agent generates a proposal acceptable to it and transmits the proposal to another agent. The receiving agent determines if the received proposal is acceptable to it and if not generates a counterproposal. The process continues until a proposal acceptable to both agents is found or it is determined that there is no proposal for realizing the particular type of communication session which is acceptable to both agents. An agent determines whether a proposal is acceptable to it through use of a goal hierarchy. The goal hierarchy indicates whether or not specific actions for accomplishing a goal are acceptable. The use of the goal hierarchy permits an agent to infer another agent's goals, and to find alternate actions that achieve this goal. The negotiation process enables agents to reach agreement without modification of their goals and without requiring the disclosure of restricted information to other agents.” (Griffeth – Abstract).
Preist et al. (US 2004/0088264 A1) discloses an invention that features “a multi-parameter proposal is accepted by a proposal assessor which passes the initial proposal to a preference mapper which acts to reduce the number of parameters in the initial proposal. The negotiation is then carried out using a strategy designed to operate on the lower number of parameters. Counter proposals are expanded using the preference mapper so that counter proposals are expressed in substantially the same form as the incoming proposals.” (Preist – Abstract).
Hecht et al. (US 9846844 B2) discloses an invention that features “a computer-implemented method of evaluating information confidence based on a cognitive trait of a user, is provided, the method including receiving information from a user as an answer to a question in an active learning question and answer system; monitoring a user for a cognitive behavior indicator when the user is providing the information; determining a cognitive trait based on the cognitive behavior indicator; determining a quantified level of information confidence for the information based on the cognitive trait; and annotating the information with the cognitive trait and the quantified level of information confidence.” (Hecht – Abstract).
A. Elfatatry and P. Layzell, "Software as a service: a negotiation perspective," Proceedings 26th Annual International Computer Software and Applications, 2002, pp. 501-506, doi: 10.1109/CMPSAC.2002.1045054. (Year: 2002) discloses “the implications of negotiating software services under the software as a service model” (Elfatatry – Abstract).
K. Hashmi, E. Najmi, Z. Malik and A. Rezgui, "A Framework for Automated Service Negotiation," 2013 IEEE 6th International Conference on Service-Oriented Computing and Applications, 2013, pp. 233-240, doi: 10.1109/SOCA.2013.27. (Year: 2013) discloses “ a negotiation Web service that would be used by both businesses searching for a Web service as well as the providers of Web services for conducting negotiations for dependent QoS parameters.” (Hashmi – Abstract).
Please, see additional references in form PTO-892 for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656